COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

 CLAUDIA PATRCIA ROCHA                             §
 SOLIS,
                                                                 No. 08-18-00101-CR
                               Appellant,          §
                                                                    Appeal from the
 v.                                                §
                                                                  120th District Court
                                                   §
 THE STATE OF TEXAS,                                           of El Paso County, Texas
                                                   §
                                Appellee.                        (TC# 20170D03568)
                                                   §

                                         ORDER
       The Court on its own motion ORDERS the Official Court Reporter for the 120th District

Court of El Paso County, Texas, to submit a supplemental reporter’s record containing a viewable

copy of State’s Exhibit 1 (identified as a “CD-store video”). The supplemental reporter’s record

is due in this Court on or before June 25, 2019.

       IT IS SO ORDERED THIS 11TH DAY OF JUNE 2019.


                                                       PER CURIAM

Before McClure, C.J., Rodriguez, and Palafox, JJ.